                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN       DIVISION


 UNITED STATES OF AMERICA,              )
                                        )                Case No. 5:17-cv-470
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 NEILL P. GUY, II, et al.               )
                                        )
          Defendants.                   )
 _______________________________________)

                                              ORDER

       Upon the motion to compel filed by the United States on December 10, 2018, to which

no response was filed     , as well as the entire record in this case, and for good cause shown, the

Court hereby

       ORDERS that Neill P. Guy file responses to the United States’ First Set of Interrogatories

and First Set of Requests for Production no later than fourteen days from the date of the entry of

this Order, with such responses to be served on counsel for the United States by email as well as

by first-class mail; and further

       ORDERS that all discovery shall be commenced or served in time to be completed by

June 1, 2019; and further

       ORDERS that supplementations of disclosures under Federal Rule of Civil Procedure

26(e) shall be served at such times and under such circumstances as required by that rule, with

such supplemental disclosures served no later than April 22, 2019; and further
        ORDERS that all potentially dispositive motions shall be filed by plaintiff and defendant

Cumberland County, North Carolina by July 3, 2019. Defendants may oppose and (to the extent

desired) cross-move against the United States or Cumberland County by July 17, 2019. Plaintiff

and Cumberland County may then reply (and, to the extent necessary) oppose the cross-

motion(s) by August 1, 2019. If one of the defendants files a cross-motion, then they must file

their reply brief by August 15, 2019; and further

        ORDERS that the defendant, Neill P. Guy, is hereby warned that his failure to comply

with proper discovery requests and the instant order in the case may subject him to severe

consequences, including the possibility of a judgment being entered against him as sanctions for

failing to comply with those responsibilities.

        SO ORDERED.



Date:   January 9, 2019
                                                     The Honorable Louise W. Flanagan
                                                     United States District Judge




                                                 2
